EXHIBIT 99-23.p.9 Victory Capital Management Inc. Code of Ethics Effective January 1, 2009 Victory Capital Management Inc (“Victory”), as a registered investment adviser, has a fiduciary responsibility, a duty of loyalty, and a duty of care to clients.As employees and representatives of Victory, each employee has a responsibility to aspire to the highest ethical principles.Moreover, each employee is required to comply with all applicable Federal and State Securities Regulations.This Code of Ethics (“Code”), in combination with Victory’s Policy Statement on Insider Trading and the KeyCorp Code of Ethics, describes duties to clients and to Victory, as well as additional obligations under all applicable regulations, and sets forth certain standards that have been adopted by the firm to ensure that Victory and its employees fulfill such duties and obligations. Victory Capital Advisers Inc., a registered broker dealer and principal underwriter of the Victory Funds, will adopt the Code in compliance with Rule 17j-1(b) of the
